Order entered September 9, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00389-CR

                              REBECCA GOERDEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-30578-V

                                            ORDER
       We REINSTATE this appeal.

       We abated for the trial court to clarify whether appellant had a right to appeal or had

waived her right of appeal in a plea bargain agreement with the State. On August 26, 2019, a

supplemental clerk’s record was filed with an amended certification stating that although

appellant had a plea bargain agreement, the trial court gave her permission to appeal the denial of

her motion for new trial.

       Appellant’s brief was due August 17, 2019. We ORDER appellant’s brief due on or

before September 18, 2019.
           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; and counsel for the

parties.



                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE